Exhibit 10.2

 

LEASE

 

Date:                                                                  June 25,
2013

 

Landlord:                                          Tech Building I, LLC

c/o The Alexander Company

145 E. Badger Road, Suite 200

Madison, WI  53713

 

Tenant:                                                     Exact Sciences
Laboratories, Inc.

411 Charmany Dr.

Madison, WI  53719

 

1.                          BASIC TERMS.  The following terms shall have the
meaning set forth in this Section unless specifically modified by other
provisions of this Lease:

 

1.1                                          
Project:                                                                  The
land, building(s), improvements and appurtenants commonly known as Tech Building
I and located at 145 East Badger Road Suite 100 as shown on attached Exhibit A.

 

1.2                                          
Building:                                                           The building
situated in the Project in which the Premises are situated with a total rentable
square footage equal to 54,731 sq ft.

 

1.3                                          
Premises:                                                         The space
consisting of 28,994 rentable and 28,257 usable square feet as identified and
described on attached Exhibit B located on the first (1st) floor of the
Building. Per BOMA standards, Usable area shall mean the measured area where a
tenant normally houses personnel and/or furniture. Rentable area shall mean the
usable area of a tenant space with its associated share of floor common area and
building common area.

 

1.4                                           Common Areas:                  The
areas of the Project not regularly and customarily leased for exclusive use of
tenants, including, but not limited to, any entranceways and vestibules, common
hallways and stairs, parking areas, driveways, walks and landscaped areas.

 

1.5                                         
Term:                                                                           
Approximately five (5) years commencing on the Commencement Date and terminating
on the Termination Date (the “Initial Term”), subject to extension pursuant to
Section 2.1.

 

1.6                                           Commencement Date:       
 Substantial completion of Tenant’s Work in accordance with Section 5 and
Exhibit C of this Lease, which is anticipated to occur on November 1st, 2013,
subject to adjustment as set forth in Section 2 below.

 

1.7                                           Termination
Date:                                October 31st, 2018, subject to adjustment
as set forth in Section 2 below.

 

1.8                                           Monthly Base
Rent:                      See Exhibit I, subject to adjustment as set forth in
Section 3.1 below.

 

1.9                                           Initial Estimated Monthly
Operating Charge: $7,610.93

 

1

--------------------------------------------------------------------------------


 

1.10                                    Tenant’s Proportionate Share: 52.9%. 
Landlord reserves the right to equitably adjust Tenant’s share of the real
estate taxes and insurance premiums included within the Operating Charges but
only to the extent that such real estate taxes or insurance premiums increase
after the Commencement Date solely as a result of the construction of Tenant’s
Work and not due to any increase in the value of the Land or the value of the
Building resulting from any factor other than the construction of Tenant’s Work.

 

1.11                                    Permitted Use:  general office,
research, and development with commercial CLIA lab, warehouse, and distribution,
and subject to the use restrictions identified in Sections 6 and 6.1, any lawful
use related or incidental thereto.

 

1.12                                    Security Deposit:  none

 

1.13                                   
Guarantor(s):                                   Exact Sciences Corporation

 

1.14                                   
Exhibits:                                                            A – Site
Plan

B – Premises

C – Landlord’s and Tenant’s Work

D – Confirmation of Lease Term Agreement

E – Rules and Regulations

F – Novation Employment Reporting

G – Form ED-612 & Estimated Annual Employment Data

H – Assurances of Compliance w/Civil Rights and Other Legal

I  – Rent Schedule

 

2

--------------------------------------------------------------------------------


 

2.                          DEMISE AND TERM.  Landlord leases the Premises to
Tenant and Tenant leases the Premises described in Section 1.3 above from
Landlord subject to the provisions of this Lease; provided, that any space in
the Premises used for shafts, pipes, conduits, ducts, electrical or other
utilities or Building facilities, as well as access thereto through the Premises
for the purposes of installation, operation, maintenance, inspection, repair and
replacement are reserved to Landlord and are excluded from the Premises. The
Term of this Lease shall commence on the Commencement Date set forth in
Section 1.6 and shall end on the Termination Date set forth in Section 1.7
unless adjusted or sooner terminated as provided herein.

 

Landlord acknowledges that the Commencement Date set forth in Section 1.6 is an
anticipated date when Tenant shall substantially complete Tenant’s Work (as
defined in Section 5) on account of construction of the Premises as set forth on
Exhibit C attached hereto.  If Tenant shall be unable to substantially complete
Tenant’s Work sufficient for occupancy and in accordance with Section 5 and
Exhibit C of this Lease, the Commencement Date shall be delayed until
substantial completion and the Termination Date shall be extended for an equal
period plus the number of days necessary to end the Term on the last day of a
month.  Notwithstanding the foregoing, under no circumstances will the
Commencement Date be delayed past that date which is two hundred forty (240)
days after the complete execution of this Lease and delivery of a copy to
Tenant, except to the extent such delay is caused by Landlord, its agents,
employees, or contractors.  Each party agrees, at the request of the other, to
execute and deliver an instrument in substantially the form attached hereto as
Exhibit D confirming the actual Commencement Date and the Termination Date when
determined.

 

2.1                   Extension Option.  Tenant shall have two (2), five
(5) year options to extend the Term of this Lease (the “Extension Option”) at
the then escalated rate specified in Exhibit I attached hereto.  Each such
option to extend the Term of this Lease (each, an “Extension Term”) shall be
exercised by Tenant providing Landlord written notice that Tenant is extending
the Term of this Lease.  To be effective said notice must be delivered to
Landlord at least one hundred eighty (180) days prior to the expiration of the
then current Term of the Lease.

 

3.                          RENT.  Beginning on the Commencement Date (but not
earlier than November 1, 2013), Tenant agrees to pay to Landlord at Landlord’s
address set forth on Page 1 of this Lease or such other place designated by
Landlord, without prior demand or notice, the rent for the Premises consisting
of Base Rent set forth in Section 3.1 and Operating Charges set forth in
Section 3.2 and any other additional payments due under this Lease.  Upon
execution of this Lease, Tenant shall pay to Landlord the sum of the amounts
stated in Sections 1.8 and 1.9 for the first full month of the Term.  The
obligation of Tenant to pay rent is hereby declared to be an independent
covenant.

 

3.1                   Base Rent.  The amount specified in Exhibit I shall be
payable in advance on the first day of each month during the Term (and any
applicable Extension Term) beginning on the Commencement Date (but not earlier
than November 1, 2013).  In the event the Term commences on other than the first
day of a calendar month, the rent for such partial month shall be prorated based
upon the actual number of days of the Term during such month.  The parties
hereto agree that the Base Rent payable under the terms of this Lease shall be
an absolute net return to Landlord for the Lease Term free from any expense,
charge, deduction, offset or counterclaim by reason of any obligation of
Landlord or any other reason and all of the provisions of this Lease shall be
construed and interpreted to such end.

 

3.2                   Operating Charges.  Tenant shall pay to Landlord, as
additional rent, Tenant’s Proportionate Share of Operating Charges as defined
below.  Estimated amounts of such additional rent shall be paid in monthly
installments in advance on the first day of each month during the Term.  The
initial estimated payment of Tenant’s Proportionate Share of Operating Charges
is set forth in Section 1.9.  From time to time during the Term, Landlord may
notify Tenant in writing of any adjustment to the monthly installments to be
paid by Tenant hereunder and thereafter Tenant shall make payments accordingly.
Within sixty (60) days after the expiration of each calendar year or as soon
thereafter as is reasonably practicable (but not later than 90 days after the
expiration of each calendar year), Landlord shall notify Tenant of the actual
Operating Charges for such calendar year and provide Tenant a written statement
thereof in reasonable detail.  Within thirty (30) days after such notice, Tenant
shall pay to Landlord or Landlord shall credit against the obligations of
Tenant, as the case may be, the difference between the estimated payments made
by Tenant

 

3

--------------------------------------------------------------------------------


 

during the prior calendar year and the actual amount of Tenant’s Proportionate
Share of Operating Charges as shown on such statement.  Tenant’s Proportionate
Share of Operating Charges for the years in which the Term commences and ends
shall be prorated based upon the number of days of the Term during such years. 
Tenant’s obligation for Tenant’s Proportionate Share of Operating Charges
through the Termination Date shall survive termination.

 

“Operating Charges” as used herein shall mean all sums expended or obligations
incurred by Landlord with respect to the Project, whether or not now foreseen,
determined on an accrual basis (including reasonably foreseeable expenditures
not occurring annually), including, but not limited to, real estate taxes,
special and/or area assessments and charges (or any substitutes hereafter
collected by any governmental authority in lieu thereof or in addition thereto
whether based on the value of the Project, cost of services, rent paid or
received or otherwise) and any costs of seeking or obtaining a reduction or
refund thereof; assessments and/or charges under any covenants and/or easements;
salaries, fringe benefits and related costs of employees engaged on site in
operation, maintenance or security; insurance covering hazards, casualties and
potential losses; license, permit and inspection fees; management fees payable
to third parties and/or to Landlord or its affiliates, provided the total of all
such management fees shall not exceed three and one-half percent (3 ½%) of gross
revenues for the Project; auditors’ fees and legal fees; internal accounting and
administrative services; materials and supplies, including charges for
telephone, telegraph, postage and supplies; repairs, maintenance and
replacements respecting the Project, including costs of materials, supplies,
tools and equipment used in connection therewith and including the seal coating
and striping of parking areas, replanting of landscaped areas and replacing
non-structural building components; costs incurred in connection with the
operation, maintenance, repair, replacing, inspection and servicing (including
maintenance contracts) of common electrical, plumbing, heating, air conditioning
and mechanical equipment and the cost of materials, supplies, tools and
equipment used in connection therewith; cost of services for the common areas
including common electricity, gas, water and sewer and other utilities; and all
other expenses and costs necessary or desirable to be incurred for the purpose
of operating and maintaining the Project as an office complex, whether or not
similar to the foregoing.  Notwithstanding anything in this Lease to the
contrary, Operating Charges shall not include any of the following:
(i) Landlord’s cost of utilities or other services, if any, separately sold by
Landlord to tenants; (ii) costs incurred by Landlord for any alterations or
tenant improvements for other tenants of the Project; (iii) costs incurred for
maintenance, repairs, or replacements to Tenant’s interior improvements or
mechanical, electrical, or plumbing improvements that are specific to a Tenant’s
use and that Landlord bills directly to a tenant; (iv) depreciation of the
Building and major components; (v) special assessments to the extent such
assessments can be paid in installments and such installments are not then due;
(vi) debt service, principal, or amortization on, or any charges related to,
indebtedness of Landlord or mortgage encumbering the Project; (vii) leasing
commissions; (viii) legal costs in connection with lease negotiations or the
enforcement of leases; (ix) costs incurred due to violation of law or other
violations by Landlord of any of the terms and conditions of this Lease; (x) all
items and services of which Landlord receives reimbursement from Tenant or any
other tenants outside of Operating Charges, or from third persons;
(xi) advertising expenditures; (xii) repairs occasioned by fire, windstorm or
other casualty and paid for through insurance or condemnation proceeds
(exclusive of any deductibles); (xiii) salaries of officers and executives of
Landlord other than the building manager and subordinate personnel engaged in
the operation of the Project; (xiv) costs incurred for any items to the extent
covered by a manufacturer’s, vendor’s, materialmen’s or contractor’s warranty to
the extent that Landlord was actually reimbursed for same; (xv) cost of capital
expenditures; (xvi) cost of any environmental remediation of the Project;
(xvii) property management fees for the Project to the extent they exceed three
and one-half percent (3 ½%) of the gross revenues of the Project; (xviii) cost
incurred by Landlord in connection with any financing or sale of all or any
portion of the Project; (ixx) costs representing amounts paid to an affiliate of
Landlord for services or materials which are in excess of the amounts which
would have been paid in the absence of such relationship; (xx) ground rent or
any similar payments to a ground lessor; and (xxi) any other expense that under
generally accepted accounting principles would not be considered a normal
ownership, maintenance, management or operating expense for the Project. .

 

Tenant or its representative shall have the right to object Landlord’s statement
and to demand an examination of Landlord’s books and records with respect to
Operating Charges during normal business hours at any time within sixty (60)
days following the furnishing by Landlord to Tenant of the aforementioned

 

4

--------------------------------------------------------------------------------


 

statement. If Tenant shall not dispute any item or items shown on Landlord’s
statement within sixty (60) days after such notice, Tenant shall be deemed to
have approved such statement and shall be estopped from contesting such
statement or the amount due.  If Tenant shall dispute any item or items included
by Landlord in determining Operating Charges, Tenant shall nevertheless pay to
Landlord in full the amount claimed by Landlord and shall not offset or withhold
any payment while its dispute is pending.  If such dispute is not amicably
settled between Landlord and Tenant within thirty (30) days after Tenant’s
notice of the disputed Operating Charges, either party may during the fifteen
(15) days after the expiration of such thirty (30) day period refer such
disputed item or items to a reputable firm of independent certified public
accountants designated by Landlord for resolution, and the decision of such firm
shall be conclusive and binding upon Landlord and Tenant. In the event the
decision is made in favor of Tenant, Landlord shall, within thirty (30) days
after being notified the decision, reimburse the amount of such overpayment to
Tenant, from the date of overpayment until the date of reimbursement at the
Default Rate (as hereinafter defined).  The expenses involved in such
determination shall be borne by the party against whom a decision is rendered by
such accountants, provided that if more than one item is disputed and the
decision shall be against each party in respect to any item or number of items
disputed, then the expenses shall be apportioned according to the monetary value
of the items decided against each party.

 

If during all or any portion of any calendar year the Project is not fully
rented and occupied, Landlord shall make an appropriate adjustment (not to
exceed 85% gross up adjustment) to any components of the Operating Charges which
vary due to changes in occupancy levels (including, but not limited to, water,
sanitary sewer, common utilities and common services in operating the Project)
for such year, employing sound accounting and management principles, to
determine the Operating Charges that would have been paid or incurred by
Landlord had the Project been fully rented and occupied and the amount so
determined shall be deemed to have been the Operating Charges for such year. 
Notwithstanding anything to the contrary contained in this Lease, in the event
that any part of the Project is exempted from real estate taxes, then Landlord
may allocate the real estate taxes, assessments and charges payable with respect
to the Project among the tenants occupying the taxable portion of the Project.

 

3.3                                           Personal Property Taxes.  Tenant
agrees to timely pay when due all personal property taxes, whether assessed
against Landlord or Tenant, on Tenant’s furniture, equipment and other items of
personal property owned by Tenant and located in or about the Premises.

 

3.4                                           Late Charge.  Tenant acknowledges
that late payment of rent (Base Rent or additional rental) involve additional
costs to Landlord for collection and bookkeeping, and, in some instances could
result in Landlord’s mortgagee imposing a late charge on Landlord, and,
accordingly, Tenant agrees that, if rent (Base Rent or additional rental) due
hereunder is not paid by the fifth day after it is due, then Tenant shall pay
upon demand, as additional rent, a late charge equal to five percent (5%) of the
amount required to be paid.  The foregoing provision for payment of a late
charge shall not be construed to extend the date for payment of any sums
required to be paid by Tenant hereunder or to relieve Tenant of its obligation
to pay all such sums at the time or times herein stipulated, and neither the
demand for, nor collection by, Landlord of such late charge shall be construed
as a cure of Tenant’s default in the payment of rent.

 

4.                          ACCESS. Landlord shall provide Tenant with access to
the Building and the Premises twenty-four (24) hours a day, seven (7) days a
week, including but not limited to free access to the Building’s shared
conference room with twenty-five (25) person seating capacity, projector, drop
down screen, wet bar, audio system, WIFI, and conference phone facilities. 
Tenant shall follow Landlord’s Conference Room Reservation policy. Landlord, at
Landlord’s expense, shall initially furnish Tenant with a reasonable number of
keys for the standard corridor doors serving the Premises and five (5) keys or
access cards to provide access to the Building. Tenant shall have the right to
use the prior tenant’s key fob access system and security system with cameras.

 

5.                          CONDITION OF PREMISES.  Within sixty (60) days of
Lease signature, Landlord shall (i) demise the premises with a code-compliant,
insulated, taped, and sealed demising wall in accordance with the plans approved
by Tenant, (ii) ensure that all building systems (including but not limited to
mechanical, electrical,

 

5

--------------------------------------------------------------------------------


 

plumbing, and sprinkler) serving the demised Premises are in proper-working,
code-compliant order, (iii) ensure the existing Premises, restrooms, common
areas, and access paths are code and ADA compliant, and (iv) ensure the Building
is supplied with 3 phase 480v, 800 electrical service (collectively, “Landlord’s
Work”).  All of Landlord’s Work shall be done in a good and workmanlike manner
in compliance with all building codes, laws and regulations applicable to the
Building.  Tenant’s taking possession of the Premises shall be conclusive
evidence that Tenant accepts the Premises and that they are in satisfactory
condition except for any punch list of unsatisfactory items of which Tenant
gives written notice to Landlord within ten (10) days after the Commencement
Date which shall be corrected or repaired by Landlord within thirty (30) days
after the Commencement Date.  Landlord and Tenant may mutually agree to allow
Tenant to perform the Landlord’s Work, subject to complete reimbursement by
Landlord to Tenant.  Tenant, at its sole cost and expense, shall perform all
other alterations, improvements and other work necessary to prepare the Premises
for Tenant’s use other than Landlord’s Work.  All such work shall be done in
accordance with Section 14 below.  In the event that Landlord fails to deliver
to Tenant the Premises with Landlord’s Work within sixty (60) days of Lease
signature, Tenant shall have the right to terminate this Lease and in such case
Tenant shall be relieved of all obligations and liabilities under this Lease.

 

Tenant shall substantially complete the construction of the improvements to the
Premises as described on Exhibit C attached hereto (“Tenant’s Work”).  Tenant’s
plans and specification for Tenant’s Work are subject to Landlord’s approval
which must be received prior to the commencement of Tenant’s Work, such approval
not to be unreasonably withheld, conditioned, or delayed.  All Tenant’s Work
shall be done in a good and workmanlike manner in compliance with all building
codes and regulations applicable to the Building.  Tenant’s taking possession of
the Premises shall be conclusive evidence that Tenant accepts the Premises and
that they are in satisfactory condition.  Any punch list of unsatisfactory items
of which Landlord gives written notice to Tenant within ten (10) days after the
Commencement Date shall be corrected or repaired by Tenant within ten (10) days
of delivery of such notice.

 

Landlord shall provide Tenant with a tenant improvement allowance in the amount
of TWO MILLION SEVEN HUNDRED THOUSAND AND NO/100 DOLLARS ($2,700,000.00)
(“Tenant Improvement Allowance”) to pay a portion of Tenant’s build out costs,
including but not limited to Tenant’s Work and all soft and hard costs related
thereto.  The Tenant Improvement Allowance will be used only for the cost of
improvements to the real property and not for the cost of personal property or
other expenses except for the following costs: architectural costs; engineering
costs;; cabling;; and any other costs expressly approved in writing by
Landlord.  The Tenant Improvement Allowance will be released to Tenant in
proportion to the total cost of Tenant’s improvements within thirty (30) days of
receipt by Landlord of the construction invoices along with lien waivers for any
previous invoice paid.  In addition to the Tenant Improvement Allowance, in the
event Tenant performs the Landlord’s Work, Landlord shall reimburse Tenant for
the cost associated with Landlord’s Work.  Should Tenant perform Landlord’s
Work, the work must be bid and invoiced separately by Tenant’s contractor and
approved by Landlord prior to the commencement of Landlord’s Work.  Landlord
reserves the right to contract, and pay for, Landlord’s Work directly in which
case Landlord shall not reimburse Tenant for Landlord’s Work, but shall actually
perform such work. Any punch list of unsatisfactory items of which Landlord
gives written notice to Tenant within ten (10) days after the Commencement Date
shall be corrected or repaired by Tenant within ten (10) days of delivery of
such notice. Nothing contained in this paragraph shall be deemed to relieve
Landlord of its obligation under this Lease to construct and pay for Landlord’s
Work.

 

6.                          USE.  The Premises shall be used only for the
purpose set forth in Section 1.11 above (the “Permitted Use”) and for no other
purposes.  Tenant shall not do or permit anything to be done in or about the
Premises which in any way will obstruct or interfere with the rights of any
other occupants of the Project, or use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose or which could injure the
reputation of the Project or otherwise violate any recorded covenant or
restriction affecting the Project.  Tenant shall not cause or maintain or permit
any nuisance or commit or suffer the commission of any waste in, on or about the
Project.  Tenant shall not place a load upon any floor of the Premises which
exceeds the floor load per square foot which such floor was designed to carry. 
Tenant shall not cause or permit in or about the Premises any offensive odors or
other odors objectionable to Landlord or other tenants or patrons of the
Building.  Tenant expressly acknowledges that it shall be the sole
responsibility of

 

6

--------------------------------------------------------------------------------


 

Tenant to secure all necessary permits, licenses and approvals from all
governmental authorities having jurisdiction for the operation of Tenant’s
business.

 

6.1                   Use Restrictions.  Tenant certifies that it is not
currently involved in the conduct of any of the following businesses
(collectively “Excluded Businesses”) and covenants not to conduct any Excluded
Business on the Premises either as a principal or ancillary business:

·                  Massage parlor

·                  Hot tub facility

·                  Suntan facility

·                  Country club

·                  Racetrack or other facility used for gambling

·                  Development or holding of intangibles for sale

·                  Private or commercial golf course

·                  Farming

·                  Sales, repairs, storage of service of mobile homes or
contractors’ machinery and equipment

·                  Bulk fuel storage

·                  Fertilizer mixing or blending plants

·                  Slaughterhouses or meat processing plants

·                  Storage, repair and maintenance of carnival, concession and
circus machinery and equipment

·                  Storage or processing of scrap or waste materials

·                  Adult book stores

·                  Check cashing services

·                  Pawn shops

 

Tenant further certifies that its principal business is not currently, and will
not be during any period of the term of the Lease, the sale of alcoholic
beverages for consumption off premises. Landlord hereby certifies that the
Permitted Use does not violate any zoning ordinances affecting the Project, and
that the only restrictive covenants affecting the Project are those contained in
the Declaration of Protective Covenants for Novation Technology Campus.

 

7.                          COMPLIANCE WITH LAWS AND BUILDING RULES.

 

7.1                                           Tenant shall, at its sole cost and
expense, promptly comply with all laws, statutes, ordinances and governmental
rules, regulations or requirements now or hereafter in force, and with the
requirements of any insurance company insuring the Project, the local Board of
Fire Underwriters or any similar body now or hereafter constituted relating to
or affecting the condition, use or occupancy of the Premises.  Tenant shall not
do or permit anything to be done on or about the Project or bring or keep
anything therein which will in any way increase the cost of any insurance now or
thereafter carried on the Project or any of its contents or that will invalidate
any such insurance.  If Tenant installs any electrical equipment that overloads
the electrical lines in the Premises, Tenant shall, at its own expense, make
such changes as may be necessary to comply with the requirements of insurance
underwriters and any governmental authority having jurisdiction.

 

7.2                                           Tenant shall also comply with all
rules and regulations to regulate the use, occupancy and operation of the
Building which may from time to time be established by Landlord in writing (the
“Building Rules”), and any modifications or amendments thereto provided they are
applied uniformly to all tenants of the Building.  Landlord shall not be
responsible to Tenant for the noncompliance by other tenants or occupants with
the Building Rules.

 

7.3                                           Except for costs and expenses to
be borne by Tenant under Section 7.1, Landlord shall, at its sole cost and
expense, promptly comply with all laws, statutes, ordinances and governmental
rules, regulations or requirements now or hereafter in force, and with the
requirements of any insurance company insuring the Project, the local Board of
Fire Underwriters or any similar body now or hereafter constituted relating to
or affecting the condition, use or occupancy of the Project.

 

7

--------------------------------------------------------------------------------


 

8.                          ENVIRONMENTAL REQUIREMENTS.  Tenant shall comply
with all applicable federal, state and local environmental laws, ordinances and
all amendments thereto and rules and regulations implementing the same, together
with all common law requirements, which relate to discharge, emissions, waste,
nuisance, pollution control, hazardous substances and other environmental
matters as the same shall be in existence during the Lease Term.  All of the
foregoing laws, regulations and requirements are hereinafter referred to as
“Environmental Laws”.  Tenant shall obtain all environmental licenses, permits,
approvals, authorizations, exemptions, certificates and registrations
(hereinafter collectively referred to as “Permits”) and make all applicable
filings required of Tenant under the Environmental Laws required by Tenant to
operate at the Premises.  The Permits and required filings shall be made
available for inspection and copying by Landlord at Tenant’s offices upon
reasonable notice and during business hours.  Tenant shall not cause or permit
any flammable or explosive material, petroleum or petroleum by-products,
contaminant, radioactive material, hazardous waste or material, toxic waste or
material or any similar substance which is or may become regulated under any
applicable federal, state or local law (hereinafter collectively referred to as
“Hazardous Substances”) to be brought upon, kept or used in or about the
Premises except in compliance with Environmental Laws and except for small
quantities of such substances as is necessary in the ordinary course of Tenant’s
business provided that Tenant shall handle, store, use and dispose of any such
Hazardous Substance in compliance with all applicable laws and the highest
standards prevailing in the industry for the storage and use of such substances
or materials, in a manner which is safe and does not contaminate the Premises,
and Tenant shall give Landlord written notice of the identity of such Hazardous
Substances.  If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of any Hazardous Substance
due to Tenant’s failure to comply with the terms of this Lease, then the
reasonable costs thereof shall be reimbursed by Tenant to Landlord upon demand
as additional rent if such requirement applies to the Premises.  In addition,
Tenant shall execute affidavits, representations and the like from time to time
at Landlord’s request concerning Tenant’s best knowledge and belief regarding
the presence of Hazardous Substances on the Premises.  Tenant hereby agrees to
indemnify and hold Landlord harmless from any liability, claim or injury,
including without limitation reasonable attorney fees and the cost of any
required or necessary repair, cleanup, remediation or detoxification arising out
of (i) the use, manufacture, handling, storage, disposal or release of any
Hazardous Substances by Tenant, its agents and employees on, under or about the
Premises, or (ii) an actual or alleged violation of Environmental Laws in
connection with the occupancy of the Premises by Tenant or any occupant of the
Premises or the operation of Tenant’s business on the Premises during the Lease
Term, except to the extent any such violations are occasioned by the acts or
negligence of Landlord, its agents, employees, customers or invitees.

 

Landlord represents and warrants that, to the best of its knowledge, the
Building, the Premises, and the Project are not in violation of any
Environmental Laws. Landlord hereby agrees to indemnify and hold Tenant harmless
from any liability, claim or injury, including without limitation reasonable
attorney fees and the cost of any required or necessary repair, cleanup,
remediation or detoxification arising out of (i) the use, manufacture, handling,
storage, disposal or release of any Hazardous Substances by Landlord, its agents
and employees on, under or about the Project in violation of Environmental Laws,
or (ii) Landlord’s breach of any provision or representation or warranty of this
Section 8 applicable to Landlord.

 

The foregoing covenants and indemnification in this Section 8 shall survive the
expiration of the Term of this Lease.

 

9.                          COMMON AREAS.  Tenant and its employees, customers
and invitees shall have the reasonable nonexclusive right to use, in common with
Landlord and the other tenants and occupants of the Project and their respective
employees, customers and invitees and all others to whom Landlord has or may
hereafter grant rights to use the same, the public portion of the Common Areas
as may from time to time exist.  Landlord shall have the right to close any or
all portions of the Common Areas to such extent as may, in Landlord’s opinion,
be necessary to prevent a dedication thereof or the accrual of any rights to any
person or the public therein, provided such closure shall not materially and
adversely affect Tenant’s access to or use of the Premises or parking or signage
rights under this Lease.  Landlord shall at all times have full control,
management and direction of the Common Areas.  Tenant shall not cause or allow
any storage of materials or equipment outside of the Premises on any of the
Common Areas.  Landlord reserves the right

 

8

--------------------------------------------------------------------------------


 

at any time and from time to time to reduce, increase, enclose or otherwise
change the size, number, location, layout and nature of the Common Areas, to
construct additional buildings and stories, to create additional rentable areas
through use and/or enclosure of Common Areas, to close portions of the Common
Areas for maintenance, repair or replacement, to place signs in the Common Areas
and on the Building or in the Project, to change the name of the Project and to
change the nature of the use of any portion of the Project, provided such
actions shall not materially and adversely affect Tenant’s access to or use of
the Premises or parking or signage rights under this Lease.

 

10.                   PARKING.  Tenant shall have the non-exclusive right to use
up to seventy (70) parking stalls in the surface parking lot of the Building for
Tenant, Tenant’s employees, customers and invitees.  Landlord reserves the right
to regulate parking within the Common Areas, including the right to preclude
Tenant from parking in certain parking spaces or requiring Tenant to use certain
parking spaces, provided Tenant shall at all times have access to parking spaces
located in reasonably proximity to the Building.  Tenant shall not permit
vehicles to be abandoned or stored in the Project’s parking areas.  Tenant’s
rights to parking shall be restricted to hours of operation of its business and
so long as Tenant’s employees are working in the building while utilizing said
parking spaces.

 

11.                   REPAIRS.  Landlord shall maintain the Common Areas and the
exterior walls, roof, foundation, common HVAC and other systems (including but
not limited to electrical, plumbing, sprinkler, and mechanical) of the
building(s) in the Project, and the cost thereof shall be included in Operating
Charges subject to the terms and conditions of Section 3.2; provided, however,
that if any such repairs shall be occasioned by the negligence or willful
misconduct of Tenant, its agents, employees, customers or invitees, or the
particular nature of Tenant’s use of the Premises, Tenant shall be responsible
for the entire cost of such repairs.  Except for the repairs Landlord is
specifically obligated to make as set forth above or other terms of this Lease,
Tenant shall, at its expense, during the Lease Term, make all other necessary
repairs and replacements to the Premises, and keep and maintain the same in good
condition and repair so that at the expiration of the Term, the Premises shall
be surrendered to Landlord in good condition, ordinary wear and tear, casualty,
and damage caused by Landlord, its agents, employees, or contractors excepted. 
Tenant shall be responsible for repairing any damage to the Building caused by
the installation or moving of Tenant’s furniture, equipment and personal
property.  Tenant shall, at its expense, also repair or replace with glass of
equal quality any broken or cracked plate or other glass in doors, windows  and
elsewhere in or adjacent to the Premises, except for any damage caused by
Landlord, its agents, employees, or contractors.  Tenant shall not defer any
repairs or replacements to the Premises by reason of the anticipation of the
expiration of the Term.  The surrender of the Premises upon the expiration or
early termination of this Lease shall not relieve Tenant of the obligation to
pay for all repairs or replacements to the Premises which Tenant was obligated
to perform during the Lease Term, which obligation shall survive the expiration
or early termination of this Lease.  Landlord, at Landlord’s option after at
least thirty (30) days’ written notice to Tenant (except no prior notice shall
be required in the event of emergency), may elect to perform all or part of the
maintenance, repairs and servicing which is the obligation of the Tenant
hereunder with respect to the Premises, in which event the cost thereof shall be
at Landlord’s option either billed directly to and paid by Tenant as additional
rent or included in Operating Charges.  Except as aforesaid, in the event that,
at the request of Tenant, Landlord performs any maintenance, repairs or
servicing of the Premises which is the obligation of Tenant hereunder, then
Tenant shall pay Landlord directly therefor.

 

12.                   JANITORIAL SERVICES.  Tenant is solely responsible for
Premises janitorial services as needed and shall pay all costs associated
therewith.

 

13.                   UTILITIES; CABLING.  Tenant shall be responsible for
obtaining all utility services in Tenant’s name for the Premises and shall pay
for such services as and when payments are due. No discontinuance of any utility
service shall relieve Tenant from performing any of its obligations under this
Lease, and Landlord shall not be liable for any discontinuation in or failure of
any utility service, and no such failure or discontinuation shall be deemed a
constructive eviction, unless such discontinuance is caused by Landlord, its
agents, employees, or contractors.  Tenant shall install separate utility meters
for the Premises as part of Tenant’s Improvement Allowance and Tenant shall have
its own control for the HVAC system.

 

9

--------------------------------------------------------------------------------


 

During the entire Term of the Lease, Tenant shall have the exclusive right to
use the existing 50 kw natural gas generator serving the Building (the “Existing
Generator”). Tenant shall be responsible for connecting the Existing Generator
to the electrical system serving the Premises and Landlord shall cooperate with
Tenant to complete and maintain such connection. In addition, Tenant shall have
the right to install an additional generator in a location near the Existing
Generator, such exact location to be approved by Landlord and Tenant, and Tenant
shall have the right to bring in additional electrical service to Premises if
necessary for Tenant’s business operations.

 

Tenant shall have the right to install a water purifier system inside the
Premises.

 

Tenant shall have the right to use the existing fiber optic cabling and service
and the right to bring in its own fiber optic service for exclusive use in the
Premises.

 

14.      ALTERATIONS.  Tenant shall not make any alterations, additions or
improvements (“Alteration”) in, on or to the Premises or any part thereof
without delivering to Landlord the plans and specifications therefor and
obtaining the prior written consent of Landlord; provided, however, Tenant may
make interior non-structural alterations which do not require a building permit
costing not more than Fifteen Thousand and No/100 Dollars ($15,000.00)
(“Cosmetic Changes”) in the aggregate during any calendar year to the Premises
without obtaining Landlord’s consent.  Landlord’s consent to an Alteration may
be granted or withheld in its commercially reasonable discretion or may be made
contingent upon Tenant agreeing to such conditions relating thereto as Landlord
may reasonably impose.  Any Alteration must be made at Tenant’s own cost and
expense and in a good and workmanlike manner by contractor(s) reasonably
approved by Landlord in accordance with the laws, ordinances and codes relating
thereto and free from any claim or claims for construction liens, and Tenant
shall indemnify and hold Landlord harmless from and against any and all claims,
liens, costs and expenses on account of such work.  Upon completion of any
Alteration requiring Landlord’s consent hereunder, Tenant shall provide Landlord
with a copy of the as-built plans, blueprints and other items requested by
Landlord for the same.

 

15.      SIGNS.       Landlord shall provide and install, at Tenant’s request,
signage on the monument sign (the “Monument Signage”) and the northern face of
the Building (the “Building Signage”) as reasonably agreed to by the parties and
permitted by local code as well as vinyl signage on entry and rear doors (the
“Suite Signage”) consistent with Landlord’s specifications.  The parties agree
that the signage depicted on Exhibit J is an acceptable depiction of the
Building Signage and the Landlord shall pursue the applicable approvals to
permit the installation of such signage as depicted on Exhibit J and in the
location depicted thereon.   Tenant shall not, without Landlord’s prior written
consent, install, fix or use any other signs or other advertising or identifying
media which is visible from the exterior of the Premises.  Landlord retains the
right to change the location and/or appearance of any tenant’s signage at
Landlord’s sole discretion; notwithstanding the foregoing, so long as Tenant
occupies at least fifty percent (50%) of the rentable square footage of the
Building during the Term, Landlord shall not modify or remove any of Tenant’s
signage except in order to comply with local code. The Monument Signage and the
Suite Signage shall be installed and maintained at Landlord’s sole cost and
expense. The Building Signage shall be installed and maintained at Tenant’s sole
cost and expense.

 

16.      LIENS.  Tenant shall not suffer or permit any liens under any
construction lien law to be filed or recorded against the Premises or against
the interest of either Landlord or Tenant therein.  If any such lien is filed or
recorded, Tenant shall immediately cause such lien to be discharged of record.

 

17.      RIGHT OF ENTRY.  Landlord and its agents shall at all times after
reasonable advance notice to Tenant have the right to enter the Premises to
inspect the condition thereof, to supply any service to be provided by Landlord
to Tenant hereunder, to show the Premises, and to alter, improve, or repair the
Premises and any portion of the Building, provided Landlord shall not
unreasonably interfere with Tenant’s business operations.  Tenant shall not add
or change the locks to any doors of the Premises.  Tenant agrees to deposit or
permit Landlord to deposit on Tenant’s behalf a key to the Premises in a lock
box if required by and for the benefit of the local fire department.  Any entry
to the Premises shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an eviction,
of Tenant or impose any liability on Landlord.  Nothing contained herein shall
be deemed to

 

10

--------------------------------------------------------------------------------


 

impose on Landlord any obligation or duty to make repairs or alterations to the
Premises except as expressly provided in this Lease.  Notwithstanding anything
in this Section 17 to the contrary, Landlord shall coordinate with Tenant prior
to gaining access to sensitive scientific areas of the Premises. Landlord
acknowledges that there may be medical records within the Premises and Landlord
agrees that it is not authorized to view or disturb any such records. To the
extent that Landlord comes into contact with any medical records, Landlord
agrees to keep confidential any information obtained therefrom.

 

18.      INSURANCE.  Tenant shall, at its expense, obtain and carry at all times
during the Term of this Lease (a) commercial general liability insurance
including contractual liability coverage for the indemnification obligations of
Tenant contained in this Lease covering injury to or death of persons and damage
to property in an amount not less than $2,000,000.00 single limit per
occurrence/$2,000,000.00 annual aggregate (or such higher amounts as Landlord
shall from time to time reasonably determine); (b) fire insurance, with extended
coverage, vandalism and malicious mischief and theft,  less a commercially
reasonable deductible or coinsurance, covering the contents of the Premises and
all alterations, additions and leasehold improvements made by or for Tenant in
the amount of their full replacement value; and (c) such other insurance as may
be reasonably  required from time to time by Landlord or any underlying lessor
or mortgagee of the Project.  All of such policies of commercial general
liability insurance shall be written by an insurance company or companies
reasonably satisfactory to Landlord, shall name Landlord and Landlord’s lender
as an additional insured, shall be written as primary policy coverage and not
contributing with or in excess of any coverage which Landlord may carry, and
shall contain a clause that the insurer will not cancel or change the insurance
coverage without at least thirty (30) days prior written notice to Landlord.  A
certificate of Tenant’s insurers in form satisfactory to Landlord evidencing
such insurance shall be furnished to Landlord prior to the Commencement Date and
at least thirty (30) days prior to the renewal date and at such other times as
may be reasonably requested by Landlord.  Landlord may at any time and from time
to time inspect and/or copy any and all insurance policies required to be
procured by Tenant under this Lease.

 

Landlord shall maintain fire and extended coverage insurance on the Building,
such policy(ies) to cover Landlord’s interest in the Building for not less than
the full replacement value thereof, less a commercially reasonable deductible. 
Such insurance shall cover Tenant’s Work and any Alterations and shall be
maintained at the expense of Landlord, subject to reimbursement under
Section 3.2.  Also, Landlord shall, at its own expense, maintain a policy or
policies of comprehensive general liability insurance (occurrence coverage) with
respect to its activities on the Project with the premiums thereon fully paid on
or before the due date, issued by and binding upon an insurance company
authorized to conduct such business in the State of Wisconsin.  Such
comprehensive general liability insurance to be maintained by Landlord shall
afford minimum protection of not less than $1,000,000 combined single limit
coverage of bodily injury, property damage or combination thereof.

 

19.      WAIVER OF SUBROGATION.  Each party hereby expressly releases the other
for liability it may have on account of any loss to the Premises or Building or
contents of either due to fire or any peril included in the coverage of any
applicable fire and extended coverage and material damage insurance, however
caused, including such losses as may be due to the negligence of the other
party, its agents or employees, but only to the extent of any amount recovered
by reason of such insurance, and each party hereby waives any right of
subrogation which might otherwise exist in or accrue to such party on account
thereof, provided that such release of liability and waiver of the right of
subrogation shall not be operative in any case where the effect thereof is to
invalidate such insurance coverage under applicable state law (or increase the
cost thereof, unless the other party reimburses the insured for any cost
increase).  If Landlord or Tenant fails to maintain in force any insurance
required by this Lease to be carried by it, then for purposes of this waiver of
subrogation it shall be deemed to have been fully insured and to have recovered
the entire amount of its loss.

 

20.      NON-LIABILITY OF LANDLORD.  Except for any claim arising from the
willful misconduct or negligence of Landlord, its agents, employees, or
contractors, then, only to the extent such claims are not covered by insurance,
Landlord shall not be liable to Tenant, and Tenant hereby waives all claims
against Landlord, for any injury or damage to any person or property in or about
the Project resulting from the Project, Building or Premises, or any part
thereof or any equipment thereof becoming out of repair; flooding

 

11

--------------------------------------------------------------------------------


 

of basements or other areas; damages caused by sprinkling devices,
air-conditioning apparatus, snow, frost, water leakage, steam, excessive heat or
cold, falling plaster, broken glass, sewage, gas, odors or noise or the bursting
or leaking of pipes or plumbing fixtures; any act or neglect of Landlord or of
other tenants or occupants or employees in the Project; or any other thing or
circumstance whatsoever, whether of a like nature or of a wholly different
nature.  All property in or about the Project or in the Premises belonging to
Tenant, its agents, employees or invitees shall be there at the risk of Tenant
or other person only, and Landlord shall not be liable for damage thereto or
theft, misappropriation or loss thereof except to the extent such shall damage,
theft, misappropriation or loss is caused by the willful misconduct or
negligence of Landlord, its agents, employees, or contractors.  If Landlord
shall fail to perform any covenant or condition of this Lease upon Landlord’s
part to be performed and, as a consequence of such default, Tenant shall recover
a money judgment against Landlord, such judgment shall be satisfied only out of
the proceeds of sale received upon execution of such judgment and levied thereon
against the right, title and interest of Landlord in the Project and out of
rents or other income from such property receivable by Landlord and Landlord
shall not be personally liable for any deficiency.

 

21.      CASUALTY.  If the Premises are destroyed or damaged by fire or other
casualty covered by a standard fire and extended coverage policy, then (unless
this Lease is terminated by Landlord as hereinafter provided) Landlord shall
proceed, after adjustment of such loss, to repair or restore the Premises to the
condition immediately prior to the casualty, and such repairs and restoration
shall be completed within two hundred seventy (270) days after the date of the
casualty.  In no event shall Landlord be obligated to expend an amount in excess
of the insurance proceeds available to Landlord for such repair or restoration. 
If Landlord repairs or restores the Premises as provided herein, then Tenant
shall repair and restore its furnishings, furniture and equipment to at least a
condition equal to that prior to its damage, but only to the extent Tenant
receives sufficient insurance proceeds for such repairs and restoration.  If the
Premises or any part thereof shall be rendered untenantable by any destruction
or damage, then a pro rata portion of the rent based upon the number of square
feet of area in the Premises which are untenantable shall be abated until the
Premises or such part thereof shall have been put in tenantable condition.  If,
however, any destruction or damage to the Premises, Building or Project
(regardless of whether or not the Premises are affected) is so extensive that
Landlord, in its sole discretion, elects not to repair or restore the Premises,
Building or Project, or the proceeds of insurance are not sufficient or
available to fully pay the cost of repair or restoration, then Landlord may
terminate this Lease effective as of the date of the damage by written notice to
Tenant within ninety (90) days after the date of the casualty.  The provisions
of this Section are subject to the rights of Landlord’s mortgagees, if any.

 

Notwithstanding anything in this Section 21 to the contrary, if by reason of any
casualty, the Premises are rendered untenantable in some material portion, and
the amount of time estimated by Landlord required to repair the damage using due
diligence is in excess of two hundred seventy (270) days, then Tenant shall have
the right to terminate this Lease by giving written notice of termination to
Landlord within sixty (60) days after the date of casualty.  Also, if during the
last twelve months of the Term (as same may be extended) there should be a
casualty loss to the Premises or the Building to the extent of fifty percent
(50%) or more of the replacement value thereof or if the Premises are rendered
untenantable for the conduct of Tenant’s business operations, Tenant may, at its
option, terminate this Lease by giving written notice of termination to Landlord
within sixty (60) days after the date of the casualty.

 

22.      CONDEMNATION.  If all or substantially all of the Premises are sold to
or taken by any public authority under its power of condemnation or the threat
thereof, this Lease shall terminate as of the date possession shall be
transferred to the acquiring authority, and the rent payable hereunder shall be
apportioned accordingly.  If any material part of the Project is sold or taken
(whether or not the Premises are affected), Landlord shall have the right to
terminate this Lease as of the date possession is transferred to the acquiring
authority, upon giving written notice thereof to Tenant, and the rent payable
hereunder shall be apportioned accordingly.  Upon any taking of less than
substantially all of the Premises, this Lease shall continue in force as to the
part of the Premises not taken, and the rent payable thereafter shall be reduced
in proportion to the amount of total floor area of the Premises taken.  In the
event of any such taking, Landlord, upon receipt and to the extent of the award
in condemnation or proceeds of sale, shall, unless this Lease has been
terminated, make necessary repairs and restorations  to restore the Premises
remaining to as near its former condition as circumstances will permit and to
rebuild or restore the remainder of the

 

12

--------------------------------------------------------------------------------


 

Premises to the approximate condition in which they existed at the time of such
taking.  In any event, all damages awarded by or amounts paid by the acquiring
authority for any such taking, whether for the whole or a part of the Premises
or the Building, Common Areas or Project, shall belong to and be the sole
property of Landlord whether such damages are awarded as compensation for loss
of, or diminution in value to, the leasehold or the fee thereof; provided,
however, Tenant shall have the right to pursue such claim or claims as Tenant
may have legally for the fair market value of Tenant’s Work actually paid for by
Tenant (and not paid for by Landlord or from the Tenant Improvement Allowance),
its leasehold estate, relocation expenses, interruption of business and such
items which do not reduce the award or proceeds of sale payable to Landlord.  In
the event that this Lease is terminated as hereinabove provided, Tenant shall
not have any claim against Landlord for the value of the unexpired term hereof. 
The provisions of this Paragraph are subject to the rights of Landlord’s
mortgagees, if any.

 

If a substantial portion of the Premises or the Building is taken under the
power of condemnation (including any conveyance made in lieu thereof) or if any
taking of the Premises, Building or any common areas of or serving the Building
shall materially impair the normal operation of Tenant’s business, then Tenant
shall have the right to terminate this Lease by giving written notice of such
termination within thirty (30) days after such taking.

 

23.  ASSIGNMENT AND SUBLETTING.  Tenant shall not assign, pledge, mortgage or
otherwise transfer or encumber this Lease or sublet any part or all of the
Premises and shall not permit any use of any part of the Premises by any other
party, or any transfer of as interest in the Premises by operation of law
without Landlord’s consent, such consent not to be unreasonably withheld,
delayed, or denied; provided, however, and notwithstanding anything to the
contrary contained herein, Tenant shall be permitted to assign this Lease or
sublet all or any portion of the Premises, without the consent of Landlord,
(i) to an entity into which Tenant may merge, which Tenant may acquire, or which
Tenant may consolidate with, (ii) to any parent or subsidiary of Tenant, or
(iii) to a purchaser of substantially all of Tenant’s assets or a controlling
interest in the outstanding voting stock of Tenant (iv) to any entity which is
affiliated with Tenant or any entity controlling, controlled by, or under common
control with Tenant..  The following shall be deemed to be an assignment of this
Lease within the meaning of this Paragraph: (a) the sale, issuance or transfer
of any voting stock of Tenant (if Tenant be a nonpublic corporation or if Tenant
is a public corporation and such sale, issuance or transfer results in Tenant
becoming a nonpublic corporation) which results in a change in voting control of
Tenant; (b) the sale, issuance or transfer of any partnership interest in Tenant
if Tenant be a partnership; (c) the change or conversion of a general or limited
partnership to a limited liability company, limited liability partnership or any
other entity which possesses the characteristics of limited liability; (d) the
sale, issuance or transfer of any beneficial interest in Tenant if Tenant be a
trust; and (e) the death or incapacity of Tenant if Tenant be a natural person. 
Without waiving Landlord’s right hereunder to declare a default in the event of
an assignment of this Lease or a subletting of the Premises or any part thereof
or occupancy of the Premises by anyone other than Tenant, Landlord may collect
from the assignee, sublessee or occupant, any rental and other charges herein
required, but such collection by Landlord shall not be deemed an acceptance of
the assignee, sublessee or occupancy, nor a release of Tenant from the
performance by Tenant of this Lease.  Further, Tenant at all times and under all
circumstances shall remain liable to Landlord for the payment of rent due and to
become due and the performance of all other obligations of Tenant hereunder for
the term hereof.  Tenant shall pay to Landlord, as additional rent, any costs
and expenses including reasonable attorney fees incurred by Landlord in
connection with any proposed or purported assignment, sublease or other transfer
requiring Landlord’s consent, such total amount not to exceed $1,500.

 

All option rights, extension rights, renewal rights, expansion rights, and
rights of first refusal will flow through to all assignees or subtenants.

 

24.      DEFAULT.  If (a) Tenant shall fail to pay the rent or any charge due
hereunder within five (5) days after written notice from Landlord, or (b) Tenant
shall fail to perform any of the other covenants or conditions herein contained
on the part of Tenant, and such default shall continue for thirty (30) days
after written notice thereof shall have been given to Tenant (except that such
thirty (30) day period shall be automatically extended for an additional period
of time reasonably necessary to cure such default, if such default cannot be
cured within such thirty (30) day period and provided Tenant commences the
process of curing such

 

13

--------------------------------------------------------------------------------


 

default within said thirty (30) day period and continuously and diligently
prosecutes such cure to completion, and except that, if Tenant fails to timely
deliver any subordination instruments under Section 30 or estoppel certificates
under Section 32, no additional grace period shall be allowed beyond the ten
(10) days referred to in such sections), or (c) if this Lease shall, by act of
Tenant or by operation of law or otherwise, pass to any party other than Tenant
in violation of this Lease, or (d) intentionally deleted, or (e) Tenant or any
guarantor of this Lease shall become insolvent or bankrupt or make an assignment
for the benefit of creditors, or (f) a receiver or trustee of Tenant’s property
or that of any guarantor of this Lease shall be appointed and such receiver or
trustee, as the case may be, shall not be discharged within thirty (30) days
after such appointment, or (g) an execution or attachment is levied against
Tenant’s property or that of any guarantor of this Lease and is not bonded or
otherwise removed within thirty (30) days, Landlord may, upon notice to Tenant,
recover possession of and reenter the Premises without affecting Tenant’s
liability for past rent and other charges due or future rent and other charges
to accrue hereunder.  In the event of any such default beyond any applicable
notice and cure period, Landlord shall be entitled to recover from Tenant, in
addition to rent and other charges equivalent to rent, all other damages
sustained by Landlord on account of the breach of this Lease, including, but not
limited to, reasonable the costs, expenses and attorney fees incurred by
Landlord in enforcing the terms and provisions hereof and in reentering and
recovering possession of the Premises and for the cost of repairs, alterations
and brokerage and attorney fees connected with the reletting of the Premises. 
Further, at the election of Landlord, Landlord shall have the right to declare
this Lease terminated and cancelled, without any further rights or obligations
on the part of Landlord or Tenant (other than Tenant’s obligation for rent and
other charges due and owing through the date of termination), so that Landlord
may relet the Premises without any right on the part of Tenant to any credit or
payment resulting from any reletting of the Premises.  In case of a default
under this Lease beyond any applicable notice and cure period, Landlord may, in
addition to terminating this Lease, or in lieu thereof, pursue such other remedy
or combination or remedies and recover such other damages for breach of tenancy
and/or contract as available at law or otherwise.

 

Landlord may, but shall not be obligated to, cure any default by Tenant
(specifically including, but not by way of limitation, Tenant’s failure to
obtain insurance, make repairs, or satisfy lien claims) and whenever Landlord so
elects, all reasonable costs and expenses paid by Landlord in curing such
default, including without limitation attorney fees, shall be payable to
Landlord as additional rent due on demand, together with interest at the rate
provided in Section 26 below from the date of the advance to the date of
repayment by Tenant to Landlord.

 

A waiver by Landlord of a breach or default by Tenant under the terms and
conditions of this Lease shall not be construed to be a waiver of any subsequent
breach or default nor of any other term or condition of this Lease, and the
failure of Landlord to assert any breach or to declare a default by Tenant shall
not be construed to constitute a waiver thereof so long as such breach or
default continues unremedied.

 

No receipt of money by Landlord from Tenant after the expiration or termination
of this Lease or after the service of any notice or after the commencement of
any suit, or after final judgment for possession of the Premises shall
reinstate, continue or extend the Term of this Lease or affect any such notice,
demand or suit.

 

Notwithstanding anything contained herein to the contrary, following an default
that is not timely cured under this Section 24, Landlord shall be obligated to
use commercially reasonable efforts to mitigate all damages which may accrue
hereunder, at law or in equity as a result of any default or breach by Tenant of
any of the terms of this Lease.

 

25.      COSTS AND ATTORNEY FEES.  Tenant shall pay all costs, expenses and
reasonable attorney fees that may be incurred or paid by Landlord in enforcing
the covenants and agreements of this Lease, whether or not litigation is
commenced.

 

26.      INTEREST.  Any amount due from Tenant to Landlord hereunder which is
not paid when due after any applicable notice and cure period shall bear
interest at an annual rate equal to the greater of (i) five percent (5%) per
annum in excess of the prime rate of interest announced, from time to time, by
The Wall Street Journal, or, if such publication ceases publication, by another
reputable financial periodical selected

 

14

--------------------------------------------------------------------------------


 

by Landlord, or (ii) twelve percent (12%) per annum (but in no event shall such
rate of interest exceed the maximum rate of interest permitted to be charged by
law) (the “Default Rate”) from the date due until paid, compounded monthly, but
the payment of such interest shall not excuse or cure any default by Tenant
under this Lease.

 

27.      SURRENDER.  Upon the termination of this Lease, by expiration or
otherwise, Tenant shall peaceably surrender the Premises to Landlord broom-clean
and in good condition and repair consistent with Tenant’s duty to make repairs
as provided herein.  All Alterations and decorations made to the Premises by
Tenant shall remain and be the property of the Landlord unless Landlord shall
require Tenant, at Tenant’s expense, to remove any or all thereof and repair the
damage caused by such removal, such notice of removal of Alterations to be given
to Tenant at the time such Alterations are approved by Landlord.  All furniture,
equipment and unattached movable personal property owned by Tenant may (and upon
Landlord’s request shall) be removed from the Premises by Tenant no later than
the termination date, and Tenant shall repair any and all damage caused by such
removal.  If the Premises are not surrendered upon the termination of this Lease
as set forth herein, Tenant shall indemnify Landlord against all loss or
liability actually incurred by Landlord resulting solely from delay by Tenant in
so surrendering the Premises including, without limitation, any prevailing claim
made by any succeeding tenant founded on such delay.  Tenant shall also
surrender all keys to the Premises and shall inform Landlord of combinations in
any locks, safes and vaults, if any, in the Premises.

 

28.      HOLDOVER.  In the event Tenant remains in possession of the Premises
after the expiration of this Lease with the consent of Landlord and without the
execution of a new lease, it shall be deemed to be occupying said premises as a
tenant from month-to-month, subject to all of the conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month-to-month
tenancy until the termination of such tenancy and the Base Rent shall be at 150%
of the latest Base Rent applicable under this Lease.

 

29.      TRANSFER BY LANDLORD.  In the event of a sale or conveyance by Landlord
of the Building to a party that assumes in writing Landlord’s obligations under
the Lease, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions herein contained, and in such event
Tenant agrees to look solely to the successor in interest of Landlord in and to
this Lease.  This Lease shall not be affected by any such sale or conveyance,
and Tenant agrees to attorn to the purchaser or grantee, which shall be
obligated on this Lease only so long as it is the owner of Landlord’s interest
in and to this Lease.

 

30.      SUBORDINATION.  Subject to and only upon execution by Tenant and the
relevant lienholder of a subordination, nondisturbance and attornment agreement
in form and content reasonably acceptable to Tenant and such lienholder, this
Lease is and shall be subject and subordinate at all times to all ground or
underlying leases which now exist or may hereafter be executed affecting the
Building and to the lien of any mortgages now or hereafter placed on or against
the Building, or on or against Landlord’s interest or estate therein, and
including all extensions, renewals, amendments and supplements to any such lease
or mortgage.  Tenant covenants and agrees to execute and deliver to Landlord,
within ten (10) days after request therefor from Landlord, such further
instruments evidencing such subordination of this Lease to any ground or
underlying leases and to the lien of any such mortgages as may be required by
Landlord provided that any lessor under any such ground or underlying lease or
the holder of any mortgage has agreed not to terminate or disturb Tenant’s right
to use and occupy the Premises pursuant to the terms of this Lease so long as
Tenant is not in default hereunder beyond any applicable notice and cure
period.  Failure of Tenant to execute and deliver such instrument within such
ten (10) day period shall constitute a breach of this Lease.  Further, Tenant
hereby irrevocably appoints Landlord as attorney-in-fact for Tenant with full
power and authority to execute and deliver in the name of Tenant any such
instrument if Tenant fails to execute and deliver the same within the time
period as aforesaid.  Notwithstanding anything herein above contained in this
Section, in the event the holder of any mortgage shall at any time elect to have
this Lease constitute a prior and superior lien to its mortgage, then and in
such event, upon any such holder notifying Tenant to that effect in writing,
this Lease shall be deemed prior and superior in lien to such mortgage, whether
this Lease is dated prior to or subsequent to the date of such mortgage.

 

15

--------------------------------------------------------------------------------


 

Landlord will deliver to Tenant a non-disturbance agreement from any existing or
future mortgagee or ground landlord of Landlord in favor of Tenant and in form
and content reasonably acceptable to Tenant and such mortgagee or ground
landlord, as applicable.

 

31.      MODIFICATIONS.  Tenant agrees to execute any modification of this Lease
which may be required by a lender as a condition to making a first mortgage loan
on the Project; provided that no such modification shall alter the rent or term
provided herein, or materially reduce the economic value hereof to Tenant, or
materially affect Tenant’s business operations in the Premises, or increase
Tenant’s financial obligations under this Lease.  Tenant agrees to complete and
promptly return any estoppel certificates that may be required in connection
with any mortgage loan on the Building.  Upon request (not more than two times
in any calendar year), Tenant shall furnish Landlord and its lender a copy of
the current annual financial statement, provided Landlord and its lender agree
to keep such financial information confidential.

 

32.      ESTOPPEL CERTIFICATES.  Tenant agrees that at any time and from time to
time within ten (10) days after request from Landlord or one of Landlord’s
mortgagees, Tenant shall execute, acknowledge and deliver to Landlord a
statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, specifying the same), and
(b) the dates to which the rent and other charges have been paid, and (c) that,
so far as the Tenant knows, Landlord is not in default under any provisions of
this Lease (or if Tenant knows of any such default, specifying the same) and
(d) such other matters as Landlord or Landlord’s mortgagee may reasonably
require.  It is intended that any such statement may be relied upon by any
person proposing to acquire Landlord’s interest in this Lease or any prospective
mortgagee of, or assignee of any mortgage upon, such interest.

 

33.      NOTICES.  All notices and demands which may or are required to be given
by either party to the other hereunder shall be in writing, and delivered in
person or sent by either United States certified mail, return receipt requested,
postage prepaid or by Federal Express or other nationally recognized overnight
delivery service.  Notices and demands to Tenant shall be addressed to it at the
address indicated on Page 1 of this Lease or to such other place as the Tenant
may from time to time designate in a written notice to the Landlord.  Notices
and demands to the Landlord shall be addressed to it at the address indicated on
Page 1 of this Lease, or to such other place as Landlord may from time to time
designate in a written notice to the Tenant.

 

34.      EXECUTION.  The submission of this document for examination does not
constitute an offer to lease, or a reservation of, or option for, the Premises
and this document becomes effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant.  Tenant confirms that Landlord has
made no representations or promises with respect to the Premises or the making
or entry into of this Lease except as are expressly set forth herein, and agrees
that no claim or liability shall be asserted by Tenant against Landlord for, and
Landlord shall not be liable by reason of, breach of any representations or
promises not expressly stated in this Lease.  This Lease can be modified or
altered only by agreement in writing between Landlord and Tenant.  Upon Tenant’s
request, Landlord shall execute and deliver to Tenant a memorandum of this Lease
in recordable form and Tenant shall have the right to record such memorandum at
Tenant’s sole cost and expense.

 

35.      BINDING EFFECT.  The covenants, agreements and obligations herein
contained, except as herein otherwise specifically provided, shall extend to,
bind and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and assigns (but in the case of
assigns only to the extent that assignment is permitted hereunder).  No third
party, other than such successors and assigns, shall be entitled to enforce any
or all of the terms of this Lease or shall have rights hereunder whatsoever.

 

36.      INTENTIONALLY OMITTED.

 

37.      INTERPRETATION.  The laws of the State of Wisconsin shall govern the
validity, performance and enforcement of this Lease.  The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provision.  Whenever the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders.  The captions appearing in this Lease

 

16

--------------------------------------------------------------------------------


 

are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or intent of such sections or paragraphs of this
Lease nor in any way affect this Lease.

 

38.      FORCE MAJEURE.  In the event that Landlord or Tenant shall be delayed
or hindered in or prevented from the performance of any act required hereunder
by reason of strikes, lockouts, labor troubles, inability to procure materials,
failure of power, restrictive governmental laws, regulations, orders or decrees,
riots, insurrection, war, acts of God, inclement weather, or other reason beyond
such party’s reasonable control, then performance of such act shall be excused
for the period of the delay and the period for the performance of any such act
shall be extended for a period equivalent to the period of such delay.

 

39.      AUTHORITY.  If Tenant is a corporation or limited liability company or
other entity, each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said corporation, limited liability company or other
entity, as the case may be, and that this Lease is binding upon said entity in
accordance with its terms without the joinder or approval of any other person.

 

40.      JOINT AND SEVERAL LIABILITY.  If Tenant is more than one natural
person, the individuals collectively referred to herein as Tenant shall be
jointly and severally liable with respect to the obligation to pay rent and all
of the other obligations, covenants and agreements of Tenant set forth in this
Lease.

 

41.      ADDENDA.  The provisions, if any, included at the end of this Lease,
and any riders and exhibits appended to this Lease, are hereby made a part of
this Lease as though set forth in full herein. Tenant acknowledges that Landlord
is required to collect employment data from Tenants and shall cause Tenant to
provide employment information in Exhibit F as of the Commencement Date and upon
request by Landlord thereafter.  Tenant further agrees to complete the forms in
Exhibits G & H and/or supply other reasonably available employment data from
time to time as requested by Landlord.  Tenant agrees to complete such forms and
provide such information in a timely manner upon request.

 

42.      OPTION TO EXPAND.  Provided that Tenant is not then in default beyond
any applicable cure period under Section 24, Tenant shall have the right to
expand the Premises by up to 7,853 square feet on the first floor, 103 E Badger
Road (the “First Floor Expansion Space”), at the same terms and conditions under
this Lease (except for Base Rent as provided below) commencing any time after
12/31/2013 with one hundred eighty (180) day prior notice.  If Tenant exercises
its right to expand (gives notice) within the first eighteen (18) months of the
Lease Term, Landlord shall provide a tenant improvement allowance of twenty-four
and 77/100 dollars ($24.77) per square foot for the upfit of the First Floor
Expansion Space and any additional upfit will be at Tenant’s expense. Base Rent
for the First Floor Expansion Space shall be equal to $7.65 per rentable square
foot escalated at two percent (2%) per annum with the escalation being
calculated from the original Commencement Date of the Lease.

 

Tenant’s option to expand into the First Floor Expansion Space is subject to
Landlord’s right to terminate as outlined in the existing Tenant’s current lease
(AquaMost, Inc.) (the “AquaMost Lease”), which reads as follows: “Landlord
reserves the right, provided the effective date of such termination is not
before December 31, 2013, to relocate Tenant to substitute premises of
comparable size within the Project Landlord shall provide Tenant with written
notice by either: 1) 180 day notice, in which case Landlord will pay Tenant’s
out of pocket costs incurred with moving its furniture and equipment, or 2) 120
day notice, in which case Landlord will pay Tenant $25,000 in addition to moving
expenses described above (such additional fee shall not be paid if Landlord
provides replacement property on terms acceptable to Tenant).  If Landlord does
not offer a suitable substitute location or if Tenant does not agree on the
substitute location within thirty (30) days after receipt of Landlord’s notice,
this Lease shall terminate at the end of either the one hundred eighty (180) or
one hundred twenty (120) day period following Landlord’s notice.

 

Should Tenant elect to expand into the First Floor Expansion Space and Landlord
is obligated under the AquaMost Lease to pay the $25,000 and/or moving expense,
Exact Sciences (Tenant) shall pay the actual, reasonable out of pocket expense
to relocate AquaMost, Inc.  Notwithstanding the foregoing, Tenant recognizes
Landlord’s desire to accommodate its other tenants in the building to the extent
possible.  To that end, Tenant agrees to work in good faith with Landlord to
minimize negative impacts to such other

 

17

--------------------------------------------------------------------------------


 

tenants as a result of exercising its expansion rights.  This may include, to
the extent practical, Tenant first exercising expansion rights in other areas of
the building such as vacant space or the second floor space now occupied by
Alexander Co.  Further, Tenant agrees in good faith to provide notice whether
formal or informal as early as possible giving Landlord as much time as possible
to accommodate its other tenants.

 

In addition, provided that Landlord has not leased (subject to Tenant’s right of
first refusal) the space to a 3rd party other than the Alexander Company, Tenant
shall have the right to expand into 5,810 square feet (145 E Badger Road,
Suite 200) on the second floor (the “Second Floor Expansion Space”) “as is” by
giving written notice to Landlord within the first eighteen (18) months of the
Lease.  Base rent for the Second Floor Expansion Space shall be $13 / rsf NNN
escalated at two percent (2%) per annum with the escalation being calculated
from the original Commencement Date of the Lease.  Landlord shall provide new
paint and carpet as part of this expansion into the Second Floor Expansion
Space.  Tenant shall provide a one hundred twenty (120) day prior notice prior
to the effective date of such expansion into the Second Floor Expansion Space.

 

If Tenant expands into either the First Floor Expansion Space or the Second
Floor Expansion Space, Tenant shall extend the term of this Lease for a period
of five (5) years from the effective date of the expansion, and such extension
shall not be deemed an exercise of the Extension Option by Tenant.

 

In addition, Tenant shall have the right to expand into 3,189 square feet, if
such room is not included in such square footage total, (145 E Badger Road,
Suite 102) on the first floor (the “Suite 102 Expansion Space”) by giving
written notice to Landlord within the first twelve (12) months of the Lease. 
Base rent for the Suite 102 Expansion Space shall be $13 / rsf NNN escalated at
two percent (2%) per annum with the escalation being calculated from the
original Commencement Date of the Lease.  Landlord shall provide a tenant
improvement allowance of four and 00/100 dollars ($4.00) per square foot per
remaining lease year (including any pro-rata amount for any partial year
remaining) for the upfit of the Suite 102 Expansion Space and any additional
upfit will be at Tenant’s expense.  Tenant shall provide sixty (60) days prior
notice of its desire to expand into the Suite 102 Expansion Space to allow
Landlord to prepare such space for delivery to Tenant and such space shall be
added to the Premises no later than one hundred eighty (180) days after such
notice.  Tenant’s expansion into the Suite 102 Expansion Space shall be subject
to Landlord’s ability to terminate the lease of any existing tenant in such
space or relocate such tenant which Landlord shall use all reasonable efforts to
do if Tenant exercises its right to expand into the Suite 102 Expansion Space. 
Further, Tenant shall have the right to expand into the existing campus common
conference room on the first floor of the building (the “Conference Room”) by
giving written notice to Landlord within the first twelve (12) months of the
Lease.  Base rent for the Conference Room shall be $13 / rsf NNN escalated at
two percent (2%) per annum with the escalation being calculated from the
original Commencement Date of the Lease.  Landlord shall provide a tenant
improvement allowance of four and 00/100 dollars ($4.00) per square foot per
remaining lease year (including any pro-rata amount for any partial year
remaining) for the upfit of the Conference Room and any additional upfit will be
at Tenant’s expense.  Tenant shall provide sixty (60) days prior notice of its
desire to expand into the Conference Room to allow Landlord to prepare such
space for delivery to Tenant and such space shall be added to the Premises no
later than one hundred eighty (180) days after such notice.  Tenant’s expansion
into the Conference Room shall be subject to Landlord’s ability to replace the
Conference Room in another building in the Novation Campus at such time as
suitable space becomes available at Landlord’s discretion.

 

If Tenant expands into the Suite 102 Expansion Space or the Conference Room,
Tenant shall not be required to extend the term of this Lease unless expressly
required to do so under the terms of the other expansion options described in
this Section.

 

43.     RIGHT OF FIRST REFUSAL.  Provided that Tenant is not then in default
beyond any applicable cure period under Section 24, Tenant will also have an
ongoing Right of First Refusal on all remaining space within the Building (the
“ROFR”).  If, during the term of the ROFR, Landlord receives a bona fide offer
or letter of intent to lease any space within the Building (the “Additional
Space”)(the “Offer”), and Landlord desires to accept the Offer, then Landlord
shall deliver to Tenant written notice of Landlord’s intention to accept the
Offer (the “Notice”), together with a copy of the Offer certified by Landlord to
be a true and complete copy (such copy may have the identity of the offeror or
omitted).  Tenant shall then have ten (10)

 

18

--------------------------------------------------------------------------------


 

days, beginning with the date of delivery of the Notice, in which to notify
Landlord in writing of Tenant’s election to amend this Lease to incorporate the
Additional Space into this Lease on terms identical to those set forth in the
Offer.  If Tenant exercises the ROFR by written notice given to Landlord within
such ten (10)-day period, then Landlord and Tenant shall enter into an amendment
to this Lease to incorporate into his Lease the Additional Space in accordance
with the provisions of said Offer.  If, within ten (10) days of delivery by
Landlord to Tenant of the Notice, Tenant has failed to exercise the ROFR
pursuant to the terms of this Section, then the ROFR shall be null, void and of
no further force and effect whatsoever as it applies to the Additional Space,
provided that Landlord and the tenant that submitted the Offer enter into a
binding lease in accordance with the Offer terms within 120 days after the date
of the Notice.  The ROFR shall not apply to any options to extend that are
currently contained in any existing leases.

 

44.      BROKERS. Landlord and Tenant represent and warrant each to the other
that they have not dealt with any broker(s) or any other person claiming any
entitlement to any commission in connection with this transaction except
Broadwing Advisors (Craig Stanley) who represented Tenant and Alexander/RE
(Andrew Schmidt) who represented Landlord (collectively, the “Brokers”).  Tenant
agrees to indemnify and save Landlord harmless from and against any and all
claims, suits, liabilities, costs, judgments and expenses, including reasonable
attorneys’ fees, for any leasing commissions or other commissions, fees, charges
or payments resulting from or arising out of its respective actions in
connection with this Lease.  Landlord agrees to indemnify and save Tenant
harmless from and against any and all claims, suits, liabilities, costs,
judgments and expenses, including reasonable attorneys’ fees, for any leasing
commissions or other commissions, fees, charges or payments resulting from or
arising out of its actions in connection with this Lease.  Landlord agrees to be
responsible for the leasing commission due the Brokers pursuant to a separate
written agreement between Landlord and the Brokers, and to hold Tenant harmless
respecting same.

 

19

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

LANDLORD:

 

TENANT:

 

 

 

Tech Building I, LLC

 

Exact Sciences Laboratories, Inc.

By: Mid-Town Center, LLC, Manager

 

 

 

 

 

 

 

 

By:

/s/ Matthew D. Meier

 

By

/s/ Maneesh Arora

 

Name: Matthew D. Meier

 

 

Name: Maneesh Arora

 

Title: Manager

 

 

Title: CFO

 

Date:

 

6/25/2013

 

 

Date:

 

6/25/2013

 

 

 

 

 

 

 

 

Attest:

/s/ Andrew Schmidt

 

Attest:

/s/ June Fontana

 

Name:

 

Andrew Schmidt

 

 

Name:

 

June Fontana

 

Title:

 

Principal Broker

 

 

Title:

 

Office Manager

 

20

--------------------------------------------------------------------------------